Citation Nr: 0007820	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder claimed as secondary to service-connected right knee 
disability.

2.  Entitlement to service connection for residuals of 
measles, to include autoimmune disease and nose and throat 
disabilities.

3.  Entitlement to an increased evaluation for service-
connected right knee disability, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from December 1942 to October 
1943.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In a July 1994 rating decision, the RO 
denied a claim of entitlement to service connection for a 
right hip disorder, claimed as secondary to a service-
connected right knee disability.  The RO also confirmed a 30 
percent evaluation for a service-connected right knee 
disorder, status post right total knee replacement.  The 
veteran disagreed with these determinations by a statement 
submitted in September 1994, and submitted additional claims.  
By a February 1995 rating decision, the RO, in pertinent 
part, denied a claim of service connection for residuals of 
measles.  

In a substantive appeal submitted in April 1996, following a 
February 1996 statement of the case as to a claim for service 
connection for residuals of measles, the veteran requested a 
Travel Board hearing.  By a statement submitted in October 
1999, that request for hearing was withdrawn.  The veteran 
has been afforded his right to a hearing, and the Board may 
proceed with appellate review.

The veteran filed several claims of entitlement to service 
connection by a statement submitted in September 1994.  He 
was informed of the status of these claims in November 1994, 
and disagreed with those determinations.  However, he did not 
thereafter submit timely substantive appeals.  A VA Form 9 
submitted in April 1996 was not a timely substantive appeal 
as to any issue not listed on the title page of this 
decision, and only those issues listed on the title page of 
this decision are properly before the Board for appellate 
review at this time.

The Board also notes that, in a statement submitted in 
February 1999, the veteran discussed his claims, including 
claims regarding "opposing members."  It is not clear 
whether the veteran was attempting to raise new or additional 
claims by this statement.  This statement is referred to the 
RO for clarification with the veteran.

FINDINGS OF FACT

1.  The preponderance of the medical evidence establishes 
that the veteran's current right hip disorder is not 
etiologically related to or secondary to a right knee 
disability incurred in service.

2.  The veteran has not presented competent medical evidence 
that he currently has a medical diagnosis of any residuals of 
measles incurred in service, nor is there medical evidence or 
opinion that an autoimmune disease or nose and throat 
disorders are etiologically related to measles or other 
disease or injury incurred in service.

3.  The veteran's service-connected right knee disability is 
currently manifested by pain, weakness, stiffness, swelling, 
some limitation of motion, and fatigability, but not by 
instability or subluxation.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred or aggravated in 
service or as the result of a service-connected disability, 
nor may it be presumed to have been incurred in or aggravated 
by such military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of measles.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a 60 percent evaluation for service-
connected right knee disability, status post total knee 
replacement, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.71a Diagnostic Code 5055 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a right hip disorder 
and residuals of measles in service.  The veteran also 
contends that he is entitled to an evaluation in excess of 30 
percent for his service-connected right knee disability.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection may 
be granted for certain diseases defined as chronic, if the 
disease is manifested, generally to a degree of 10 percent or 
more, within a specified presumptive period after separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  Arthritis is defined as a 
chronic disease which may be presumed service-connected.  Id.  

In addition, a well-grounded claim may be established under 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

However, the first step in reviewing a claim for service 
connection is to determine whether the veteran has presented 
a well-grounded claim.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.   Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim.  
Epps, 126 F.3d at 1469.  

Regarding the veteran's claim for an increased evaluation for 
his service-connected right knee disability, the Board notes 
that an allegation that a service-connected disorder has 
become more severe is sufficient to well-ground a claim for 
increase.  Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist. It is noted in this regard that the veteran was 
afforded multiple VA examinations.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

1.  Claim for Service Connection for Right Hip Disorder

The veteran's service medical records reflect that he 
sustained a right knee injury in service, with chronic 
residuals thereafter during service and proximate to service.  
The service medical records, however, are devoid of any 
complaints or diagnosis of a right hip disorder.  Post-
service VA examinations and inpatient and outpatient records 
for the year following the veteran's service discharge, and 
for many years thereafter, are likewise devoid of any right 
hip complaints or diagnosis of any right hip disorder.  

VA clinical records reflect that the veteran underwent right 
total knee replacement in March 1993.  In March 1994, about a 
year following that right knee replacement, the veteran 
complained of pain and limitation of motion of the right hip, 
of about six weeks' duration.  The veteran reported having 
fallen.  On radiologic examination, sclerotic changes in the 
femoral neck were noted.  After further evaluation, the 
veteran was determined to have a right hip fracture.  

On VA examination conducted in April 1994, the examiner 
concluded that the veteran's right hip pain did not seem to 
be related to right knee pain.  The examiner who conducted an 
August 1995 VA examination concluded that there did not 
appear to be a direct relationship between a service-
connected right knee disability and a right hip stress 
fracture.  However, the examiner added that "there may be 
some slight relationship because of having the total knee 
replacement."  The examiner who conducted a November 1995 VA 
examination concluded that there was no relationship between 
the veteran's right total knee replacement and a right hip 
fracture.  

Finally, in a medical opinion provided in October 1999, which 
reflects review of the veteran's clinical records and 
history, the reviewer concluded that "there is no connection 
whatsoever" between the veteran's degenerative arthritic 
right hip disorder and his service-connected right knee 
condition.  The reviewer stated that he based his opinion on 
the fact that the veteran, who is more than 80 years of age, 
has developed degenerative arthritis in multiple joints, and 
there is "very little" indication in the literature that a 
total knee disorder will aggravate a hip disorder "in any 
way."

The Board has considered each item of medical evidence of 
record.  One VA medical examiner indicated that there was 
"some slight" possibility of a relationship between the 
veteran's service-connected right knee disorder and his 
current right hip disorder.  This opinion establishes that a 
relationship between the service-connected disability and the 
claimed disorder is medically plausible, and is therefore 
sufficient to establish a well-grounded claim.  However, as 
the opinion specifically stated that the possibility of such 
etiological relationship was "slight," this evidence did 
not establish that the veteran's service-connected right knee 
disability was the cause of the veteran's right hip fracture 
or arthritis, nor did the opinion that there was a "slight" 
possibility of such relationship place the evidence in 
equipoise.  

Following that opinion, the veteran was afforded additional 
VA examination and a review of the entire claims file for 
purposes of opinion.  The examiner who conducted a November 
1995 VA examination provided an opinion that "the right hip 
condition is not related" to the service-connected right 
knee disability or right total knee replacement.  The 
reviewer who conducted an October 1999 review concluded that 
there was "no relationship whatsoever" between the 
veteran's right knee disability and a right hip disorder 
which developed many years after service.  

The Board notes that even the VA opinion most favorable to 
the veteran suggested that the possibility of the etiologic 
relationship asserted by the veteran was slight; two other VA 
medical opinions directly contradict the veteran's assertion.  
The Board therefore finds that the preponderance of the 
evidence is against the veteran's claim that he developed a 
right hip disorder as a result of his service-connected right 
knee disability.  

In reaching this decision, the Board has been mindful of the 
provisions of 38 U.S.C.A. § 5107(b).  However, the negative 
evidence is not in a state of equipoise with the positive 
evidence so as to otherwise provide a basis for favorable 
resolution of the veteran's appeal.

2.  Claim for Service Connection for Residuals of Measles

The service medical records reflect that the veteran incurred 
measles in service.  The in-service records are, however, 
devoid of any complaint of, diagnosis of, or record of 
treatment of any residual of measles.  

The veteran contends that he now has autoimmune disorders 
and/or nose and throat disorders as a residual or result of 
measles incurred in service.  The medical evidence as a whole 
establishes that the veteran does have numerous medical 
disorders, including systemic lupus erythematosus (commonly 
known to be an autoimmune disorder), as well as various 
respiratory disorders, diagnosed as "farmer's lung," 
asthma, and chronic obstructive pulmonary disease.  The Board 
notes that these disorders were first manifested at different 
times, but none were manifested within one year after the 
veteran's service discharge.  

A review of the evidence reveals that, although the veteran 
suffers from numerous medical disorders, there is no medical 
diagnosis of a disorder residual to measles.  Further, there 
is no medical opinion that the veteran has a current disorder 
as a residual of, as a result of, or etiologically related to 
measles.  While the evidence establishes that the veteran has 
diagnoses of various nose and throat disorders, there is no 
medical evidence establishing or suggesting that any of these 
disorders are in any way related to the veteran's history of 
measles.  

In the absence of a medical diagnosis of a current disorder 
due to measles, the veteran has failed to prove an essential 
element of a well-grounded claim, i.e., the existence of the 
claimed disorder.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Moreover, there is no evidence, other than the veteran's own 
contentions, which would tend to establish that the veteran 
has an autoimmune disorder or a nose or throat disorder which 
is related to measles or to any incident of the veteran's 
service.  The Board does not doubt the sincerity of the 
veteran's belief that he has residuals of measles incurred in 
service.  However, as the veteran is not a medical expert, he 
is not qualified to express an opinion regarding the medical 
causation of any current disorders.  Espiritu, 2 Vet. App. at 
494-5.  The veteran's contention that autoimmune, nose, or 
throat disorders, if present, are due to a disease incurred 
in service cannot be accepted as competent evidence to 
establish such an etiologic link.  Thus, the veteran has 
failed to meet the third element of the evidentiary 
requirements for establishing a well-grounded claim.  The 
claim is not well grounded.  

3.  Claim for Increased Evaluation for Right Knee Disability

Historically, the veteran reported injuring his right knee in 
service, and he was granted service connection for right knee 
disability, effective following his service separation.  The 
disability was initially evaluated under Diagnostic Code 
5003-5010 following service and for many years thereafter.  
In April 1993, the veteran underwent right total knee 
replacement.  Subsequent to this surgery, the veteran's right 
knee disability was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, which specifies the criteria for 
evaluation of prosthetic replacement of a knee joint.  

As required under Diagnostic Code 5055, the veteran was 
assigned a 100 percent rating for the requisite one year 
following surgery, from June 1, 1993 to June 1, 1994.  When 
the period for assignment of the 100 percent evaluation 
expired, a 30 percent rating was assigned.  The veteran has 
disagreed with that 30 percent evaluation.  

According to the schedular criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, after a 100 percent evaluation is in 
effect for one year following a knee replacement, a minimum 
rating of 30 percent may be assigned for prosthetic 
replacement of a knee joint, with intermediate degrees of 
residual weakness, pain, or limitation of motion, rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  With 
chronic residuals consisting of painful motion or weakness in 
the affected extremity, a 60 percent rating is assigned. 

On VA examination conducted in March 1998, the veteran 
reported using a cane to assist in ambulation, or at times, a 
walker.  He reported nearly constant knee pain, weakness, 
stiffness, swelling, and fatigability, with loss of endurance 
at both knees, worse in the right knee.  The veteran reported 
severe pain on standing or with prolonged standing and 
walking.  The veteran's gait was antalgic.  He was able to 
walk on his toes and heels, but was unable to hop, and 
squatting was difficult.  There was no evidence of tenderness 
or pain with motion of the right knee.  There was no varus or 
valgus instability.  The right knee was visibly swollen.  
Range of motion of the knee was from extension to zero 
degrees and active flexion of 125 degrees.  Strength was 4/5.  
The examiner concluded that the veteran had traumatic 
arthritis with osteochondritis desiccans of the right knee, 
status post total knee replacement.  

The March 1998 VA examination, the most recent medical 
evidence of record, reflects that the veteran requires an 
assistive device when walking, as a result of his service-
connected right knee replacement.  That examination reflects 
that he has significant chronic pain.  There is objective 
medical evidence of some weakness in the right knee, although 
that weakness, 4/5, does not appear severe.  There is 
objective medical evidence of stiffness, swelling, and 
fatigability.  There was objective evidence of loss of range 
of motion, although the veteran retained considerable motion, 
from zero degrees of extension to 125 degrees of flexion.  

The Board finds that the veteran's residuals of weakness, 
pain, and limitation of motion, considered together with the 
evidence of swelling, fatigability, and need for an assistive 
device for ambulation, exceed the criteria for the minimum, 
30 percent evaluation.  Accordingly, since the extent to 
which the 30 percent criteria are exceeded may not be 
evaluated by analogy, the Board finds that the preponderance 
of the evidence supports a 60 percent evaluation.  38 C.F.R. 
§ 4.7.  See also Sagnella v. West, 1999 U.S. App. Vet. Claims 
LEXIS 1267 (non-precedential). 



ORDER

Entitlement to service connection for a right hip disorder, 
claimed as secondary to service-connected right knee 
disability, is denied.

Entitlement to service connection for residuals of measles, 
to include autoimmune disease and nose and throat 
disabilities, is denied.

A 60 percent evaluation for service-connected right knee 
disability is granted, subject to the laws and regulations 
governing monetary awards.  



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

